10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:03-mj-00156-LRL-LRL DOCumel'\t ll 'Filed 10l31118 Page l Of l

 

 

 

 

 

 

 

 

 

___FILED __RECEWED
, _ENTERED SERV DON
CGUNSEUPARTIES OF f £CDRD
NOV - 5 2018
UNITED STATES 'DISTRICT CO IRT
CLERK US DlSTRICT COURT
-000- B'Y: DEPUTY
UNlTED STATES OF AMERICA ) Case No. 2:03-mj-156
)
Plaintiff, ) ORDER __ FOR DISMISSAL AND
vs. ) UASH]NG WARRANT
)
ALBERTO GOMEZ, )
)
Defendant. )
)
)

 

 

 

Pursuant to Rule 48(a) of the Federal Rules of Crirnioal Procedure, and by leave of Court
endorsed hereon, the Unlted States for the District of Nevada hereby dismisses with prejudice
complaint number 2:03-mj-156 on Alberto Gomez and quashes the arrest warrant

DATED this 31st day of October, 2018.

DAYLE ELIESON
United States Attorney

/s/ Chad McHenry

CHAD MCHENRY
Assistant United States Attomey

I..eave of Court is grajed fort e filin of the foregoing dismissal.
don-ij

5*
DATED this "_"day otLQe¥eber, 2018.

 

own sT s mclle JUDGE

1

 

 

